IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ANTHONY RAY THOMPSON,                         : No. 75 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
MR. M. HOUSER, SUPERINTENDENT OF              :
SCI BENNER,                                   :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motions for Order “of Default and Order of Discharge” are DENIED.